Title: To Alexander Hamilton from Thomas Morris, 11 May 1799
From: Morris, Thomas
To: Hamilton, Alexander


          
            Sir
            Canandaigua, May 11, 1799
          
          Amongst the Numerous Applications which are undoubtedly made to you for your patronage permit me to hope that mine will not be entirely overlooked—being informed that the twenty five Regiments are immediately to be raised I have been induced to wish for a Majority in one of them. if you think proper to forward my pretentions the favor will be always acknowleged by me. I wish you nevertheless to understand that the prospect of actual Service alone would induce me to accept of any Station in the Army, and that if in your opinion this prospect does not exist that I may not be considered as a Candidate for a Commission. permit me to add Sir that the honor of serving marching under a general of your acknowleged talents contributes powerfully to the desire which I entertain of serving my Country in a Military Capacity
          I am with respect & Esteem Your Obedt. Servt.
          
            Thomas Morris
          
          
            Canadaquai 11th. May 1799—
          
          The Honble. Major Genl. Hamilton
        